Citation Nr: 1416950	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-03 241	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a compensable initial rating for lumbar strain.

2.  Entitlement to a compensable initial rating for right patellofemoral syndrome.

3.  Entitlement to a compensable initial rating for left patellofemoral syndrome.

4.  Entitlement to service connection for keratosis.

5.  Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Bridgid D.Cleary


REMAND

The Veteran served on active duty from July 2004 to July 2007.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran underwent a June 2007 VA examination in conjunction with his rating claims.  In a March 2013 informal hearing presentation, the Veteran's representative argued that this examination was too old to accurately represent the Veteran's current level of disability.  As such, new examinations are necessary to understand the current level of impairment for these disabilities. 

As for the keratosis claim, the Veteran has provided a lay account of a current skin disability.  Likewise, her service treatment records show in-service diagnoses and treatment for rash, eczema, keratosis pilaris, and pityriasis rosea.  This is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  (The June 2007 VA general medical examination does not specifically address the Veteran's skin complaints.  As such, a skin examination is necessary.)  

With regard to the Veteran's GERD claim, the June 2007 VA examiner found that "GERD has not been documented.  Symptoms are consistent with hyperacidity which is likely to be a pre-existing problem in view of the prior peptic ulcer disease."  This examiner appears to rely on the Veteran's subjective history of an onset of symptoms in 2002 and a prior diagnosis of peptic ulcer disease at age 15.  Her service treatment records show no diagnosis of peptic ulcer disease prior to or during service.  Because veterans are presumed to have been in sound condition when accepted and enrolled for active service, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, further analysis is required.  

The presumption of soundness may be rebutted by clear and unmistakable evidence establishing that an injury or disease existed prior to service and was not aggravated therein.  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (only those conditions that are recorded in examination reports are considered noted).  The record does not contain an examination at the time of the Veteran's entrance into active duty service.  See also February 2007 Report of Medical History (showing last physical examination by military in December 2001).  A December 2001 pre-entry examination does not show any pre-existing gastroesophageal condition.  Nevertheless, the Veteran's service treatment records do show a diagnosis of esophageal reflux first noted in January 2007.  An examination has not been conducted that addresses whether there is clear and unmistakable evidence that this disability preexisted service and whether this disability was aggravated in service.  As such, a new examination is necessary to address these concerns.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current severity of her lumbar spine disability, including any associated neurologic symptoms.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a.  The current severity the Veteran's lumbar spine disability.  Ranges of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  

b.  The presence of any neurologic symptoms; their association, if any, with her lumbar spine disability; and the current severity of these symptoms.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

2.  Schedule the Veteran for an examination to determine the current severity of her bilateral knee disabilities (right and left patellofemoral syndrome).  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a.  The current severity the Veteran's knee disabilities.  Ranges of motion should be noted, and all functional losses due to pain, incoordination, fatigue, weakness, flare-ups, etc. should be equated to decrease in motion (beyond what is shown clinically).  This analysis should be undertaken with respect to both loss of flexion and loss of extension.

b.  The severity of lateral instability or recurrent subluxation.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he or she should explain why a response would be speculative.

3.  Schedule the Veteran for a VA skin examination to determine the nature and etiology of any skin disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination. 

For any skin disability found, including keratosis, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active military service.  

The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for a VA gastrointestinal examination, including gastroesophageal reflux disease or esophageal disorders, to determine the nature and etiology of any gastrointestinal disability.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.  The examiner should specifically address:

a.  For any gastrointestinal disability found, including gastroesophageal reflux disease, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during service or is otherwise related to active duty.  

b.  If, instead, any gastrointestinal disability is found to have pre-existed active military service, then the examiner should, as a clear and separate response, indicate what evidence has led to a conclusion that the disability pre-existed service.  An opinion should be provided to indicate whether, from a medical perspective, the evidence undebatably shows that the disability pre-existed service, and whether there is undebatable evidence that the disability did not undergo a worsening during service beyond its natural progression.  

The examiner should provide reasons for the opinions.  The reasons for the opinions should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  Thereafter, readjudicate the claims in light of the additional evidence obtained.  If any of the benefits sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

